Exhibit 10-cc

AT&T INC.


CASH DEFERRAL PLAN


Adopted November 19, 2004
As amended through November 15, 2007


Article 1 - Statement of Purpose


The purpose of the Cash Deferral Plan (“Plan”) is to provide savings
opportunities to a select group of management employees of AT&T  Inc. (“AT&T”)
and its Subsidiaries.




Article 2 - Definitions
 
    For the purpose of this Plan, the following words and phrases shall have the
meanings indicated, unless the context indicates otherwise:


           Base Compensation.  The following types of cash-based compensation
paid by an Employer (but not including payments made by a non-Employer, such as
state disability payments), before reduction due to any contribution pursuant to
this Plan or reduction pursuant to any deferral plan of an Employer, including
but not limited to a plan that includes a qualified cash or deferral arrangement
under Section 401(k) of the Code:


(a)  
base salary;

 

 (b)  lump sum payments in lieu of a base salary increase;  and

 

 (c)  Team Award.

 
    Payments by an Employer under a disability plan made in lieu of any
compensation described  above, shall be deemed to be a part of the respective
form of compensation it replaces for purposes of this definition.  Base
Compensation does not include zone allowances or any other geographical
differential and shall not include payments made in lieu of unused vacation or
other paid days off, and such payments shall not be contributed to this Plan.
 
    Determinations by AT&T (the Committee with respect to Officer Level
Employees) of the items that make up Base Compensation shall be final.  The
Committee may, from time to time, add or subtract types of compensation to or
from the definition of  “Base Compensation” provided, however, any such addition
or subtraction shall  be effective only with respect to the next period in which
a Participant may make an election to establish a Cash Deferral Account.
 
    Business Day.  Any day during regular business hours that AT&T is open for
business.
 
    Cash Deferral Account or Account The Account or Accounts established
annually by an election by a Participant to make Employee Contributions to the
Plan with each account relating to a Plan Year.  For each Plan Year after 2008,
there shall be a separate Cash Deferral Account for Base Compensation (excluding
Team Award) and a separate Cash Deferral Account for the Short Term Incentive
Award and/or Team Award.  Earnings on each of Employee Contributions shall
accrue to the respective Cash Deferral Accounts where they are earned
 
Page 1

--------------------------------------------------------------------------------


 
    Change in Control.  With respect to AT&T’s direct and indirect ownership of
an Employer, a “Change in the effective control of a Corporation,” as defined in
Treasury Regulation Section 1.409A-3(i)(5)(vi)(A)(1), regardless of whether the
Employer is a corporation or non corporate entity as permitted by the
regulation, and using “50 percent” in lieu of “30 percent” in such
regulation.  A Change in Control will not apply to AT&T itself.
 
    Chief Executive Officer.  The Chief Executive Officer of AT&T Inc.
 
    Code.  References to the Code shall be to provisions of the Internal Revenue
Code, as amended, including regulations promulgated thereunder and successor
provisions.  Similarly, references to regulations shall include amendments and
successor provisions.
 
    Committee.  The Human Resources Committee of the Board of Directors of AT&T
Inc.
 
    Disability. Absence of an Employee from work with an Employer under the
relevant Employer's disability plan.
 
    Eligible Employee.  An Employee who:
    (a) is a full or part time, salaried Employee of AT&T or an Employer in
which AT&T has a direct or indirect 100% ownership interest and who is on active
duty, Disability (but only while such Employee is deemed by the Employer to be
an Employee of such Employer) or Leave of Absence;
 
    (b) is, as determined by AT&T, a member of Employer's “select group of
management or highly compensated employees” within the meaning of the Employee
Retirement Income Security Act of 1974, as amended, and regulations thereunder
(“ERISA”), which is deemed to include each Officer Level Employee; and
 
    (c) has an employment status which has been approved by AT&T to be eligible
to participate in this Plan or is an Officer Level Employee.
 
    Notwithstanding the foregoing, AT&T (the Committee with respect to Officer
Level Employees) may, from time to time, exclude any Employee or group of
Employees from being deemed an “Eligible Employee” under this Plan.
 
    In the event a court or other governmental authority determines that an
individual was improperly excluded from the class of persons who would be
permitted to make Employee Contributions during a particular time for any
reason, that individual shall not be permitted to make such contributions for
purposes of the Plan for the period of time prior to such determination.


           Employee.  Any person employed by an Employer and paid on an
Employer’s payroll system, excluding persons hired for a fixed maximum term and
excluding persons who are neither citizens nor permanent residents of the United
States, all as determined by AT&T. For purposes of this Plan, a person on Leave
of Absence who otherwise would be an Employee shall be deemed to be an Employee.


Page 2

--------------------------------------------------------------------------------


 
    Employee Contributions.  Amounts credited to a Cash Deferral Account
pursuant to Section 4.1 (Election to Make Contributions) of the Plan
 
    Employer.  AT&T Inc. or any of its Subsidiaries.
 
    Incentive Award.  A cash award paid by an Employer (and not by a
non-Employer, such as state disability payments) under the Short Term Incentive
Plan or any successor plan, the 2001 Incentive Plan or any successor plan, or
any other award that the Committee specifically permits to be contributed to a
Cash Deferral Account under this Plan (regardless of the purpose of the award).
 
    Leave of Absence.  Where a person is absent from employment with an Employer
on a leave of absence, military leave, or sick leave, where the leave is given
in order to prevent a break in the continuity of term of employment, and
permission for such leave is granted (and not revoked) in conformity with the
rules of the Employer that employs the individual, as adopted from time to
time  and the Employee is reasonably expected to return to service.  Except as
set forth below, the leave shall not exceed six (6) months for purposes of this
Plan, and the Employee shall Terminate Employment upon termination of such leave
if the Employee does not return to work prior to or upon expiration  of such six
(6) month period, unless the individual retains a right to reemployment under
law or by contract.  A twenty-nine (29) month limitation shall apply in lieu of
such six (6) month limitation if the leave is due to the Employee being
"disabled" (within the meaning of Treasury Regulation §1.409A-3(i)(4).  A Leave
of Absence shall not commence or shall be deemed to cease under the Plan where
the Employee has incurred a Termination of Employment.
 
    Officer Level Employee.  Any executive officer of AT&T, as that term is used
under the Securities Exchange Act of 1934, as amended, and any Employee that is
an “officer level” Employee for compensation purposes as shown on the records of
AT&T.
 
    Participant.  An Employee or former Employee who participates in this Plan.
 
    Plan Interest Rate.  An annual rate of interest equal to Moody’s Long-Term
Corporate Bond Yield Average for the September preceding the calendar year
during which the interest rate will apply.   The Committee may choose another
method of calculating the Plan Interest Rate, but such other method may only
apply to Cash Deferral Units that Participants have not yet elected to
establish.
 
    Plan Year.  Each of the following shall be a Plan year:  the period from
January 1, 2005 through January 15, 2006; the period January 16, 2006 through
December 31, 2006; and, for all later Plan Years, it is defined as the period
from January 1 through December 31.
 
    Retirement or Retire.  Termination of Employment on or after the date the
Participant has attained one of the following combinations of age and Net
Credited Service:

       Net Credited Service                                              Age
                      10 years or
more                                                      65 or older
                      20 years or
more                                                      55 or older
                      25 years or
more                                                      50 or older
                      30 years or
more                                                      Any age


Page 3

--------------------------------------------------------------------------------


For purposes of this Plan only, Net Credited Service shall be calculated in the
same manner as “Pension Eligibility Service” under the AT&T Pension Benefit Plan
– Nonbargained Program (“Pension Plan”), as amended from time to time, except
that service with an Employer shall be counted as though the Employer were a
“Participating Company” under the Pension Plan and the Employee was a
participant in the Pension Plan.
 
    Short Term Incentive Award.  A cash award paid by an Employer (and not by a
non-Employer, such as state disability payments) under the Short Term Incentive
Plan or any successor plan; an award under a similar  plan intended by the
Committee to be in lieu of an award under such Short Term Incentive Plan,
including, but not limited to, Performance Units granted under the 2001
Incentive Plan or any successor plan   It shall also include any other award
that the Committee designates as a Short Term Incentive Award specifically for
purposes of this Plan (regardless of the purpose of the award) provided the
deferral election is made in accordance with Section 409A.
 
    Specified Employee.  Any Participant who is a “Key Employee” (as defined in
Code Section 416(i) without regard to paragraph (5) thereof), as determined by
AT&T in accordance with its uniform policy with respect to all arrangements
subject to Code Section 409A, based upon the 12-month period ending on each
December 31st (such 12-month period is referred to below as the “identification
period”).  All Participants who are determined to be Key Employees under Code
Section 416(i) (without regard to paragraph (5) thereof) during the
identification period shall be treated as Key Employees for purposes of the Plan
during the 12-month period that begins on the first day of the 4th month
following the close of such identification period.
 
    Subsidiary.  Any corporation, partnership, venture or other entity or
business with which AT&T would be considered a single employer under Sections
414(a) and (c) of the Code, using 50% as the ownership threshold as provided
under Section 409A of the Code.
 
    Team Award.  The annual award determined to be the “Team Award” by AT&T,
together with any individual award determined by AT&T to be the Individual
Discretionary Award made in connection therewith or comparable awards, if any,
determined by AT&T to be used in lieu of these awards.


Termination of Employment. References herein to “Termination of Employment,"
“Terminate Employment” or a similar reference, shall mean the event where the
Employee has a “separation from service,” as defined under Section 409A, with
all Employers. For purposes of this Plan, a Termination of Employment with
respect to an Employer  shall be deemed to occur when such Employer incurs a
Change in Control.




Article 3 - Administration of the Plan


3.1      The Committee.
    Except as delegated by this Plan or by the Committee, the Committee shall be
the administrator of the Plan and will administer the Plan, interpret, construe
and apply its provisions and all questions of administration, interpretation and
application of the Plan, including, without limitation, questions and
determinations of eligibility  entitlement to benefits and payment of benefits,
all in its sole and absolute discretion.  The Committee may further establish,
adopt or revise such rules and regulations and such additional terms and
conditions regarding participation in the Plan as it may deem necessary or
advisable for the administration of the Plan.  References in this Plan to
determinations or other actions by AT&T, herein, shall mean actions authorized
by the Committee, the Chief Executive Officer, the Senior Executive Vice
President of AT&T in charge of Human Resources, or their respective successors
or duly authorized delegates, in each case in the discretion of such
person.  All decisions by the Committee, its delegate or AT&T, as applicable,
shall be final and binding.
 
Page 4

--------------------------------------------------------------------------------


 
3.2      Claims Procedure.
    Subject to the authority of the Committee over the Plan, AT&T shall appoint
a Claims Board to adjudicate claims brought by or in respect to Participants and
their beneficiaries relating to benefits under the Plan.  A Participant may
apply in writing to the Claims Board to make a claim under this Plan.  The
Claims Board shall provide written notice within 90 days to a Participant whose
claim hereunder has been denied, setting forth reasons for such denial or
explaining that an extension of the time for processing the claim is necessary,
written in a manner calculated to be understood by such person.  After receipt
of such notice, or expiration of 90 days without any response from the Claims
Board, the Participant may appeal the decision in writing to the Senior
Executive Vice President of AT&T in charge of Human Resources, or to the
person’s successor, within 90 days, except that if the Participant is an
Insider, as that term is used in the 2001 Incentive Plan, then the Participant's
appeal shall be to the Committee.  The Participant shall receive written notice
within 60 days of the resolution of the appeal, and if denied, setting forth
reasons for the denial or explaining that an extension of time for processing
the appeal is necessary, written in a manner calculated to be understood by such
person.  If no notice of the decision on the Participant’s appeal is furnished
within the required time frame, the appeal will be deemed denied.  The
Participant shall receive a full and fair review of the decision denying the
claim in accordance with the requirements of ERISA.
 
    All interpretations, determinations and decisions of the Claims Board with
respect to any claim, including without limitation the appeal of any claim,
shall be made by the Claims Board, in its sole discretion, based on the Plan and
comments, documents, records, and other information presented to it, and shall
be final, conclusive and binding.
 
    The claims procedures set forth in this section are intended to comply with
United States Department of Labor Regulation § 2560.503-1 and should be
construed in accordance with such regulation.  In no event shall it be
interpreted as expanding the rights of claimants beyond what is required by
United States Department of Labor Regulation § 2560.503-1.




Article 4 - Contributions


4.1      Election to Make Contributions.
    (a)  The Committee shall establish dates and other conditions for
participation in the Plan and making contributions as it deems
appropriate.  Except as otherwise provided by the Committee, each year an
Employee who is an Eligible Employee as of September 30 may thereafter make an
election on or prior to the last Business Day of the immediately following
November to contribute on a pre-tax basis, through payroll deductions, any
combination of the following:
 
 (1)  From 1% to 50% (in whole percentage increments) of the Participant’s
monthly Base Compensation, other than Team Award, during the calendar year (the
Plan Year for such contributions) following the calendar year of such
election.  Employees who are below the level of Senior Manager, as shown on the
records of AT&T at the time of the election, may contribute no more than 25% or
such other amount as determined by AT&T.


Page 5

--------------------------------------------------------------------------------


(2)  Up to 100% (in whole percentage increments or in dollars) of a Short Term
Incentive Award (with any contribution of the discretionary award related
thereto determined separately by the Employee), or up to 50% (in whole
percentage increments) of a Team Award (25% for Employees who are below the
level of Senior Manager), in each case such contributions shall be made during
the second calendar year (which is the Plan Year for such contributions)
following the year of such election.  An Employee may make such an election with
respect to the type of Award (Short Term Incentive Award or Team Award) that the
Employee is under as of the time the Employee’s eligibility to make such
election is determined.  If because of a promotion or otherwise, the Employee
receives a different type of Award instead of or in partial or full replacement
for the type of Award subject to the Employee’s election for the relevant Plan
Year, the election will apply to the other Award as well, except that the
discretionary award related to the Short Term Incentive Award will not be
affected by or affect a Team Award election.
 
    (b)  The Committee may permit an Eligible Employee to make an election to
make other contributions under this Plan with compensation other than Base
Compensation or Short Term Incentive Awards on such terms and conditions as such
Committee may permit from time to time provided that any such election is made
in accordance with Section 409A.)
 
    (c) Notwithstanding anything to the contrary in this Plan, no election shall
be effective to the extent it would permit an Employee Contribution or
distribution to be made that is not in compliance with Section 409A of the
Code.  To the extent such election related to Employee Contributions that
complied with such statute and regulations, thereunder, that portion of the
election shall remain valid, except as otherwise provided under this Plan.
 
    (d)  To the extent permitted by Section 409A of the Code,  AT&T may refuse
or terminate, in whole or in part, any election to make contributions to the
Plan at any time; provided, however, only the Committee may take such action
with respect to persons who are Officer Level Employees.
 
    (e)  In the event the Participant takes a hardship withdrawal from a benefit
plan qualified under the Code and sponsored by an Employer, any election to make
Employee Contributions by such Participant shall be cancelled on a prospective
basis, and the Participant shall not be permitted to make a new election with
respect to Employee Contributions that would be contributed during the then
current and immediately following calendar year.
 
    (f)  To the extent a Participant makes contributions to the Plan where the
payment of which would be deductible by AT&T under Section 162(m) of the Code
without regard to the size of the distribution, such contributions and earnings
thereon shall be distributed first.
 
    (g) With respect to a Plan Year, an Employee may elect to (1) make Employee
Contributions of Base Compensation other than Team Awards to this Plan but only
if the Employee elects to contribute at least 15% of Base Compensation other
than Team Awards for the same Plan Year to the Stock Purchase and Deferral Plan
and/or (2) make Employee Contributions of Team Award to this Plan but only if
the Employee elects to contribute at least 15% of Team Award for the same Plan
Year to the Stock Purchase and Deferral Plan.
 
Page 6

--------------------------------------------------------------------------------




4.2      Contributions to a Cash Deferral Account.
    (a) Employee Contributions shall be made solely pursuant to a proper
election and only during the Employee's lifetime and while the Participant
remains an Employee and the Participant’s Employer has not incurred a Change in
Control; provided, however, with respect to Employee Contribution elections made
prior to 2007, the Employee must remain an Eligible Employee while making any
such contributions.  Notwithstanding the foregoing, Termination of Employment of
an Employee shall not result in the cancellation of an election to make Employee
Contributions solely with respect to contribution of annual base salary earned
prior to Termination but paid within 60 days thereafter or with respect to
Incentive Awards paid after Retirement (and such person shall be deemed an
Employee for such contributions).
 
    (b)  A Participant’s contributions shall be credited to the Participant’s
Cash Deferral Account on the day the compensation – from which the contribution
is to be deducted – is paid (“paid,” as used in this Plan, includes amounts
contributed to the Plan that would have been paid were it not for an election
under this Plan) using the "check date" shown on the related pay record
(sometimes referred to as the "paycheck stub") as the contribution date (if no
"check date" is shown, then the date of the pay record).  Earnings on each Cash
Deferral Account shall be recorded on Participant’s statements quarterly.  Where
there has been an overpayment of gross compensation, the amount of the
overpayment will not be considered in determining the contribution amount.  In
no event shall the Participant have any recourse against an Employer under this
Plan for any underpayment, overpayment or delayed or correcting payment of
compensation.  In the event a pay period (the period over which services are
rendered for the relevant compensation) relates to services rendered during or
before the taxable year of the relevant election, then only the compensation
relating to services performed in the calendar year following the calendar year
of the election may be contributed to this Plan.  The Committee may modify or
change this paragraph (b) from time to time.


4.3      Earnings on Cash Deferral Accounts.
    During a calendar year, the Participant’s Cash Deferral Account shall accrue
interest on amounts held by such Account at the Plan Interest Rate for such
year, compounded quarterly on the last day of each quarter.  Interest will
accrue on unpaid amounts in the Cash Deferral Account from the date credited to
such Account.




Article 5 - Distributions
 
5.1      Distributions of Cash Deferral Accounts.
    (a)  Initial Election with Respect to a Cash Deferred Account.  At the time
the Participant makes an election to make Employee Contributions with respect to
a Cash Deferral Account, the Participant shall also elect the calendar year of
the distribution of the Cash Deferral Account and the number of
installments.   The Participant may elect either of the following:


(1) Specified Date Distribution.  That the distribution of the Cash Deferral
Account commence in the calendar year specified by the Participant in up to five
(5) installments.  In the event the Participant Terminates Employment prior to
the calendar year of the distribution, the Cash Deferral Account must commence
distribution the calendar year following the calendar year of the Termination of
Employment, with the same number of installments, unless the Employee has made
an irrevocable election under (b), below.  For example, if the Participant
elected a 2010 distribution with five (5) installments, but Terminated
Employment in 2007, the Cash Deferral Account would commence distribution in
2008.


Page 7

--------------------------------------------------------------------------------


(2)  Retirement Distribution.  That the distribution of the Cash Deferral
Account commence the calendar year following the calendar year of Retirement in
up to (10) installments.  If the Participant Terminates Employment while not
Retirement eligible, the distribution shall commence the calendar year following
the calendar year of Termination of Employment, but shall be limited to five (5)
installments.
 
    If no timely distribution election is made by the Participant, then the
Participant will be deemed to have made an election to have the Cash Deferral
Account distributed in a single installment in the first calendar year after the
calendar year Employee Contributions were first made.  Regardless of the
distribution election made, if the Participant Terminates Employment but has a
Cash Deferral Account that commenced in the same year the Cash Deferral Account
would commence distribution, then that Account would instead commence
distribution in the calendar year following the year the Account commenced.  For
example, if a Retirement eligible Employee Terminated Employment in 2005 after
making an election with regard to an Incentive Award to be paid in 2006, the
Cash Deferral Account relating to that award would commence distribution in
2007.
 
    (b)  If an Employee elected a Specified Date Distribution for a Cash
Deferral Account, the Employee may elect a new Specified Date Distribution
commencement date and a new number of installments; provided, however,
Termination of Employment will not accelerate the distribution, unlike the
initial deferral election.  Unless otherwise provided by the Committee, the
Employee must elect the new distribution and new number of installments, if any,
on or after the September 1, and on or before the last Business Day of the next
following December, of the calendar year that is the second calendar year
preceding the calendar year of the relevant scheduled distribution.  For
example, an election to defer a scheduled distribution in 2010 must be made from
September 1, 2008 through the last business day of December 2008.  The new
distribution election must delay commencement of the distribution by five (5)
years.  An election to create a new Specified Date Distribution and defer the
commencement of the distribution of a Cash Deferral Account may not be made in
the same calendar year the election to establish the Cash Deferral Account is
made.  Notwithstanding anything to the contrary in this Plan, (1) such election
to create a new Specified Date Distribution must be made at least 12 months
prior to the date of the first scheduled payment under the prior distribution
election and (2) the election shall not take effect until at least 12 months
after the date on which the election is made.
 
    (c)  A Participant’s Cash Deferral Account shall be distributed to the
Participant on March 10 (or as soon thereafter as administratively practicable,
as determined by AT&T) of the calendar year elected by the Participant for the
Account.  In the event the distribution is to be made to ”Specified
Employee”  as a result of the Participant’s Termination of Employment (other
than as a result of a Change in Control), the distribution shall not occur until
the later of such March 10 or six (6) months after the Termination of
Employment, except it shall be distributed upon the Participant’s earlier death
in accordance with this Plan.  The distributions shall continue annually on each
successive March 10 (or such other date as determined by AT&T) until the number
of installments elected by the Participant is reached.  In each installment,
AT&T shall distribute to the Participant that portion of the Participant's Cash
Deferral Account that is equal to the total dollar amount of the Participant's
Account divided by the number of remaining installments.
 
 
Page 8

--------------------------------------------------------------------------------


    (d)  The Committee may establish other distribution alternatives from time
to time, but such alternatives may be offered no earlier than the next period in
which a Participant may make an election to establish a Cash Deferral Account.


5.2      Death of the Participant.
    In the event of the death of a Participant, notwithstanding anything to the
contrary in this Plan,  all undistributed Cash Deferral Accounts shall be
distributed to the Participant's beneficiary in accordance with the AT&T Rules
for Employee Beneficiary Designations, as the same may be amended from time to
time within the later of 90 days following such determination or the end of the
calendar year in which determination was made.


5.3      Unforeseeable Emergency Distribution.
    If a Participant experiences an “Unforeseeable Emergency,” the Participant
may submit a written petition to AT&T (the Committee in the case of Officer
Level Employees), to receive a partial or full distribution of his Cash Deferral
Account(s).  In the event that AT&T (the Committee in the case of Officer Level
Employees), upon review of the written petition of the Participant, determines
in its sole discretion that the Participant has suffered an “Unforeseeable
Emergency,” AT&T shall make a distribution to the Participant from the
Participant’s Cash Deferral Accounts , on a pro-rata basis, within the later of
90 days following such determination or the end of the calendar year in which
determination was made, subject to the following:
    (a)           “Unforeseeable Emergency” shall mean a severe financial
hardship to the Participant resulting from an illness or accident of the
Participant, the Participant’s legal spouse, the Participant’s beneficiary, or
the Participant’s dependent (as defined in Code Section 152, without regard to
Code Section 152(b)(1), (b)(2), and (d)(1)(B)); loss of the Participant’s
property due to casualty; or other similar extraordinary and unforeseeable
circumstances arising as a result of events beyond the control of the
Participant, all as determined in the sole discretion of the Committee.  Whether
a Participant is faced with an Unforeseeable Emergency permitting a distribution
is to be determined based on the relevant facts and circumstances of each case,
but, in any case, a distribution on account of Unforeseeable Emergency shall not
be made to the extent that such emergency is or may be relieved through
reimbursement or compensation from insurance or otherwise, by liquidation of the
Participant’s assets, to the extent the liquidation of such assets would not
cause severe financial hardship, or by cessation of deferrals under the Plan.
    (b)           The amount of a distribution to be made because of an
Unforeseeable Emergency shall not exceed the amount reasonably necessary, as
determined by AT&T (the Committee in the case of Officer Level Employees) in its
sole discretion, to satisfy the emergency need (which may include amounts
necessary to pay any Federal, state, local, or foreign income taxes or penalties
reasonably anticipated to result from the distribution).  Determinations of the
amount reasonably necessary to satisfy the emergency need shall take into
account any additional compensation that is available if the plan provides for
cancellation of a deferral election upon a payment due to an Unforeseeable
Emergency.  The determination of amounts reasonably necessary to satisfy the
Unforeseeable Emergency need is not required to, but may, take into account any
additional compensation that, due to the Unforeseeable Emergency, is available
under another nonqualified deferred compensation plan but has not actually been
paid, or that is available due to the Unforeseeable Emergency under another plan
that would provide for deferred compensation except due to the application of
the effective date provisions under Treasury Regulation § 1.409A-6.
    (c)           Upon such distribution on account of an Unforeseeable
Emergency under this Plan, any election to make Employee Contributions by such
Participant shall be immediately cancelled, and the Participant shall not be
permitted to make a new election with respect to Employee Contributions that
would be contributed during the then current and immediately following calendar
year.


Page 9

--------------------------------------------------------------------------------


5.4      Ineligible Participant.
    Notwithstanding any other provisions of this Plan to the contrary, if AT&T
receives an opinion from counsel selected by AT&T, or a final determination is
made by a Federal, state or local government or agency, acting within its scope
of authority, to the effect that an individual's continued participation in the
Plan would violate applicable law, then such person shall not make further
contributions to the Plan to the extent permitted by Section 409A.




Article 6 - Transition Provisions


6.1      2005 Cash Deferral Accounts.
    Notwithstanding Article 4 to the contrary, if an Employee is an Eligible
Employee on September 30, 2004, the Employee may make an election under Article
4 on or prior to December 15, 2004, with respect to the establishment of a Cash
Deferral Account for the contribution of Base Compensation and/or Incentive
Awards that would otherwise be paid during the period from January 1, 2005,
through January 15, 2006, which shall be the Plan Year for such Cash Deferral
Account.


6.2      2007 Amendments.
    (a) Amendments made to the Plan on November 15, 2007, shall be effective
January 1, 2008, except for amendments to this Article 7, which shall be
effective upon adoption.    Any Participants electing prior to November 15,
2007, to make Employee Contributions in 2008 shall have their elections canceled
if they do not consent by December 14, 2007, to all prior amendments to this
Plan and to the Stock Purchase and Deferral Plan.  Subject to the foregoing
consent requirements, all Employee Contribution elections made prior to 2008,
including but not limited to elections to contribute cash with respect to
Performance Shares granted that would be distributed under the 2001 Incentive
Plan or a successor plan, shall remain in force, subject to all other terms of
the amended Plan.
 
    (b)  Notwithstanding Article 4 to the contrary, an Employee who is an
Eligible Employee as of April 30, 2008, may thereafter make an election on or
prior to the last Business Day of the immediately following June with respect to
the contribution of Team Award or Short Term Incentive Award for the following
Plan Year.


Article 7 - Discontinuation, Termination, Amendment.


7.1      AT&T's Right to Discontinue Offering Cash Deferral Accounts.
    The Committee may at any time discontinue offerings of Cash Deferral
Accounts or contributions under the Plan.  Any such discontinuance shall have no
effect upon existing Cash Deferral Accounts or the terms or provisions of this
Plan as applicable to such Accounts.


7.2      AT&T's Right to Terminate Plan.
    The Committee may terminate the Plan at any time.  Upon termination of the
Plan, contributions shall no longer be made under the Plan.
 
    After termination of the Plan, Participants shall continue to earn interest
on undistributed amounts and shall continue to receive all distributions under
this Plan at such time as provided in and pursuant to the terms and conditions
of Participant's elections and this Plan.  Notwithstanding the foregoing, the
termination of the Plan shall not cause the accelerated distribution of any
Account unless such termination is effected in accordance with Section 409A.
 
Page 10

--------------------------------------------------------------------------------


 
7.3      Amendment.
    The Committee may at any time amend the Plan in whole or in part; provided,
however, that no amendment, including but not limited to an amendment to this
section, shall be effective, without the consent of a Participant, to alter, to
the material detriment of such Participant, any of the Cash Deferral Accounts of
the Participant, other than as provided elsewhere in this section.  For purposes
of this section, an alteration to the material detriment of a Participant shall
include, but not be limited to, a material reduction in the period of time over
which the Participant’s Cash Deferral Account may be distributed to a
Participant, any reduction in the amounts credited to the Participant's Cash
Deferral Accounts, or any reduction in the Plan Interest Rate (other than as it
may fluctuate in accordance with its terms) for Cash Deferral Accounts
previously elected by the Participant.  Any such consent may be in a writing,
telecopy, or e-mail or in another electronic format. An election to make
Employee Contributions shall be conclusively deemed to be the consent of the
Participant to any and all amendments to the Plan prior to such election, and
such consent shall be a condition to making any election with respect to
Employee Contributions.
 
    The Plan is established in order to provide deferred compensation to a
select group of management and highly compensated employees with in the meaning
of Sections 201(2) and 301(a)(3) of ERISA. To the extent legally required, the
Code and ERISA shall govern the Plan, and if any provision hereof is in
violation of an applicable requirement thereof, the Company reserves the right
to retroactively amend the Plan to comply therewith to the extent permitted
under the Code and ERISA.  The Company also reserves the right to make such
other changes as may facilitate implementation of Section 409A.  Provided,
however, that in no event shall any such amendments be made in violation of the
requirements of Section 409 of the Code.




Article 8 - Miscellaneous


8.1      Tax Withholding.
    Upon a distribution from a Participant’s Cash Deferral Account, AT&T shall
withhold sufficient amounts to satisfy the minimum amount of Federal, state, and
local taxes required by law to be withheld as a result of such distribution.


8.2      Elections and Notices.
    Notwithstanding anything to the contrary contained in this Plan, all
elections and notices of every kind under this Plan shall be made on forms
prepared by AT&T or the General Counsel, Secretary or Assistant Secretary, or
their respective delegates or shall be made in such other manner as permitted or
required by AT&T or the General Counsel, Secretary or Assistant Secretary, or
their respective delegates, including through electronic means, over the
Internet or otherwise.  An election shall be deemed made when received by AT&T
(or its designated agent, but only in cases where the designated agent has been
appointed for the purpose of receiving such election), which may waive any
defects in form.  Unless made irrevocable by the electing person, each election
with regard to making Employee Contributions or distributions of Cash Deferral
Accounts shall become irrevocable at the close of business on the last day to
make such election. AT&T may limit the time an election may be made in advance
of any deadline.


Page 11

--------------------------------------------------------------------------------


           If not otherwise specified by this Plan or AT&T, any notice or filing
required or permitted to be given to AT&T under the Plan shall be delivered to
the principal office of AT&T, directed to the attention of the Senior Executive
Vice President in charge of Human Resources for AT&T or his or her
successor.  Such notice shall be deemed given on the date of delivery.
 
    Notice to the Participant shall be deemed given when mailed (or sent by
telecopy) to the Participant's work or home address as shown on the records of
AT&T or, at the option of AT&T, to the Participant's e-mail address as shown on
the records of AT&T.  It is the Participant's responsibility to ensure that the
Participant's addresses are kept up to date on the records of AT&T.  In the case
of notices affecting multiple Participants, the notices may be given by general
distribution at the Participants' work locations.
 
    By participating in the Plan, each Participant agrees that AT&T may provide
any documents required or permitted under the Federal or state securities laws,
including but not limited to the Securities Act of 1933, as amended, and the
Securities Exchange Act of 1934, as amended, by e-mail, by e-mail attachment, or
by notice by e-mail of electronic delivery through AT&T's Internet Web site or
by other electronic means.


8.3      Unsecured General Creditor.
    Participants and their beneficiaries, heirs, successors, and assigns shall
have no legal or equitable rights, interest, or claims in any property or assets
of any Employer.  No assets of any Employer shall be held under any trust for
the benefit of Participants, their beneficiaries, heirs, successors, or assigns,
or held in any way as collateral security for the fulfilling of the obligations
of any Employer under this Plan.  Any and all of each Employer's assets shall
be, and remain, the general, unpledged, unrestricted assets of such
Employer.  The only obligation of an Employer under the Plan shall be merely
that of an unfunded and unsecured promise of AT&T to make distributions under
and in accordance with the terms of the Plan.


8.4      Non-Assignability.
    Neither a Participant nor any other person shall have any right to commute,
sell, assign, transfer, pledge, anticipate, mortgage, or otherwise encumber,
transfer, hypothecate or convey in advance of actual receipt, any Cash Deferral
Account under the Plan, if any, or any part thereof, which are, and all rights
to which are, expressly declared to be unassignable and non-transferable.  No
part of  a distributable Cash Deferral Account shall, prior to actual
distribution, be subject to seizure or sequestration for the payment of any
debts, judgments, alimony or separate maintenance owed by a Participant or any
other person, nor be transferable by operation of law in the event of a
Participant's or any other person's bankruptcy or insolvency.


8.5      Employment Not Guaranteed.
    Nothing contained in this Plan nor any action taken hereunder shall be
construed as a contract of employment or as giving any employee any right to be
retained in the employ of an Employer or to serve as a director.


8.6      Errors.
    At any time AT&T or an Employer may correct any error made under the Plan
without prejudice to AT&T or any Employer.  Neither AT&T nor any Employer shall
be liable for any damages resulting from failure to timely allow any
contribution to be made to the Plan or for any damages resulting from the
correction of, or a delay in correcting, any error made under the Plan.  In no
event shall AT&T or any Employer be liable for consequential or incidental
damages arising out of a failure to comply with the terms of the Plan.
 
Page 12

--------------------------------------------------------------------------------




8.7      Captions.
    The captions of the articles, sections, and paragraphs of this Plan are for
convenience only and shall not control nor affect the meaning or construction of
any of its provisions.


8.8      Governing Law.
    To the extent not preempted by Federal law, the Plan, and all benefits and
agreements hereunder, and any and all disputes in connection therewith, shall be
governed by and construed in accordance with the substantive laws of the State
of Texas, without regard to conflict or choice of law principles which might
otherwise refer the construction, interpretation or enforceability of this Plan
to the substantive law of another jurisdiction.
 
    Because benefits under the Plan are granted in Texas, records relating to
the Plan and benefits thereunder are located in Texas, and the Plan and benefits
thereunder are administered in Texas, AT&T and the Participant under this Plan,
for themselves and their successors and assigns, irrevocably submit to the
exclusive and sole jurisdiction and venue of the state or Federal courts of
Texas with respect to any and all disputes arising out of or relating to this
Plan, the subject matter of this Plan or any benefits under this Plan, including
but not limited to any disputes arising out of or relating to the interpretation
and enforceability of any benefits or the terms and conditions of this Plan.  To
achieve certainty regarding the appropriate forum in which to prosecute and
defend actions arising out of or relating to this Plan, and to ensure
consistency in application and interpretation of the Governing Law to the Plan,
the parties agree that (a) sole and exclusive appropriate venue for any such
action shall be an appropriate Federal or state court in Bexar County, Texas,
and no other, (b) all claims with respect to any such action shall be heard and
determined exclusively in such Texas court, and no other, (c) such Texas court
shall have sole and exclusive jurisdiction over the person of such parties and
over the subject matter of any dispute relating hereto and (d) that the parties
waive any and all objections and defenses to bringing any such action before
such Texas court, including but not limited to those relating to lack of
personal jurisdiction, improper venue or forum non conveniens.


8.9      Plan to Comply with Section 409A.
    In the event any provision of this Plan is held invalid, void, or
unenforceable, the same shall not affect, in any respect whatsoever, the
validity of any other provision of this Plan.  Notwithstanding any provision to
the contrary in this Plan, each provision in this Plan shall be interpreted to
permit the deferral of compensation in accordance with Section 409A of the Code
and any provision that would conflict with such requirements shall not be valid
or enforceable.


8.10    Successors and Assigns.
    This Plan shall be binding upon AT&T and its successors and assigns.
 
Page 13